DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7, 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “the combined space”. There is insufficient antecedent basis for this limitation in the claim. This appears to be a typographical error intended to read “the constrained space” and, for examining purposes, will be interpreted as such. 
Claim 7 recites the limitation “the confined space”. There is insufficient antecedent basis for this limitation in the claim. This appears to be a typographical error intended to read “the constrained space” and, for examining purposes, will be interpreted as such. 
Claim 8 recites “The system of Claim 7, the system of Claim 1…” which makes it unclear which parent this claim depends on, making the scope of the claim indefinite. For examining purposes, the claim will be given the broader interpretation to be dependent on Claim 1.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-8 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea, specifically a mental process, without significantly more. 
Regarding Claim 1 , under step 1, the claim recites a: machine
	Under step 2A prong 1, the claim recites the following functions: -“store a multi-body model of a robot, the robot comprising a plurality of manipulators, and a plurality of joints and plurality of actuators and actuator motors configured to move the joints, and wherein the multi-body model includes a kinematic and geometric model of each manipulator, a catalog of models for objects to be manipulated, the models comprising a current configuration and a target configuration, and a functional mapping of sensory data to configurations of the robot and the manipulators needed to manipulate the objects;”- “receive sensory data from within a constrained space, identify objects in the constrained space based on the received sensory data and the catalog of models, determine a target pose for the joints and the manipulators based on the sensory data and the current and target configurations associated with the identified object, and compute joint space positions necessary to realize the target pose.” which under their broadest reasonable interpretation, can be performed in the mind (a mental process step has been recited, which is a type of abstract idea). For example, by a person observing a robot, identifying the obstacles around it and computing joint positions necessary to reach a target pose where a picked object should be placed. 
	Under step 2A prong 2, the claim recites “a database”, “at least one hardware processor coupled with the database; and one or more software modules that, when executed by the at least one hardware processor,” which are merely using a computer as a tool to perform the mental process and does not integrate the claim into a practical application.
	Under step 2B, the claim recites “a database” and “at least one hardware processor coupled with the database; and one or more software modules that, when executed by the at least one hardware processor,” which are merely using a computer as a tool to perform the mental process and does not make the claim amount to significantly more than the abstract idea. 
Regarding Claim 2, under step 1, the claim recites a: machine
	Under step 2A prong 1, the claim recites a function to “store a model of the constrained space” which under its broadest reasonable interpretation, can be performed in the mind (a mental process step has been recited, which is a type of abstract idea). 
	Under step 2A prong 2, the claim recites “a database”  which is merely using a computer as a tool to perform the mental process and does not integrate the claim into a practical application.
	Under step 2B, the claim recites “a database”  which is merely using a computer as a tool to perform the mental process and does not make the claim amount to significantly more than the abstract idea. 
Regarding Claim 3, under step 1, the claim recites a: machine
	Under step 2A prong 1, the claim recites a function to “use inverse kinematics algorithms, via analytical solutions or numerical approaches, to compute the target pose.” which under its broadest reasonable interpretation, can be performed in the mind (a mental process step has been recited, which is a type of abstract idea). 
	Under step 2A prong 2, the claim recites the “wherein the software module is further configured, when executed by the hardware”  which is merely using a computer as a tool to perform the mental process and does not integrate the claim into a practical application.
	Under step 2B, the claim recites “wherein the software module is further configured, when executed by the hardware”  which is merely using a computer as a tool to perform the mental process and does not make the claim amount to significantly more than the abstract idea. 
Regarding Claim 4, under step 1, the claim recites a: machine
	Under step 2A prong 1, the claim recites the limitation “wherein the sensory data comprises images from within the combined space” but the functions of receiving this data and determining a target pose based on this data can still be performed in the mind (a mental process step has been recited, which is a type of abstract idea). 
	Under step 2A prong 2, the claim recites no additional limitations that integrate the claim into a practical application.
	Under step 2B, the claim recites no additional limitations that make the claim amount to significantly more than the abstract idea. 
Regarding Claim 5, under step 1, the claim recites a: machine
	Under step 2A prong 1, the claim recites no additional limitations that can be performed in the mind.
	Under step 2A prong 2, the claim recites “wherein the sensory data from one or more radio/electromagnetic sensors” but this is merely necessary data gathering, which is a form of insignificant extra-solution activity that does not integrate the claim into a practical application. 
	Under step 2B, the claim recites “wherein the sensory data from one or more radio/electromagnetic sensors” but this is merely necessary data gathering, which is a form of insignificant extra-solution activity that does not make the claim amount to significantly more than an abstract idea.
Regarding Claim 6, under step 1, the claim recites a: machine
	Under step 2A prong 1, the claim recites no additional limitations that can still be performed in the mind
	Under step 2A prong 2, the claim recites “wherein the robot further comprises at least one position sensor, and wherein the sensory data comprises data from the at least one position sensor” but this is merely necessary data gathering, which is a form of insignificant extra solution activity, and does not integrate the claim into a practical application.
	Under step 2B, the claim recites “wherein the robot further comprises at least one position sensor, and wherein the sensory data comprises data from the at least one position sensor” but this is merely necessary data gathering, which is a form of insignificant extra solution activity, and does not amount to significantly more than the abstract idea. 
Regarding Claim 7, under step 1, the claim recites a: machine
	Under step 2A prong 1, the claim recites the limitation “determine paths for the robot and the manipulators that do not result in contact with anything within the confined space” and this can still be performed in the mind (a mental process step has been recited, which is a type of abstract idea). 
	Under step 2A prong 2, the claim recites “wherein the software module is further configured, when executed by the hardware” which is merely using a computer as a tool to implement the mental process and does not integrate the claim into a practical application.
	Under step 2B, the claim recites wherein the software module is further configured, when executed by the hardware” which is merely using a computer as a tool to implement the mental process and does not make the claim amount to significantly more than the abstract idea. 
Regarding Claim 8, under step 1, the claim recites a: machine
	Under step 2A prong 1, the claim recites the limitation “
	Under step 2A prong 2, the claim recites “wherein the software module is further configured, when executed by the hardware” which is merely using a computer as a tool to implement the mental process and does not integrate the claim into a practical application.
	Under step 2B, the claim recites wherein the software module is further configured, when executed by the hardware” which is merely using a computer as a tool to implement the mental process and does not make the claim amount to significantly more than the abstract idea. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oka et al (US 20200391385) in view of Diankov et al (US 10618172) and Robertson et al (US 20190261566).
	Regarding Claim 1, Oka teaches a system (see at least object handling system 1 in par. 0046 and Fig. 1) comprising: 
	a database (see at least internal database 61 in par. 0071) configured to store a multi-body model of a robot (see at least robot database within internal database dimensions, weights, and moment of inertia of the respective elements in par. 0072), 	the robot comprising a plurality of manipulators (see at least multi-joint arm 21 in par. 0047 and Fig. 1), and 
	a plurality of joints and plurality of actuators and actuator motors configured to move the joints (see at least rotational parts 21a-21f rotated by servomotors in par. 0047 and Fig. 1), and wherein the multi-body model includes a kinematic (see at least robot database storing weights and moment of inertia of the respective elements, an operational range, speed, and torque performance of each driver interpreted as a kinematic model of the robot arm) and geometric model of each manipulator (see at least robot database storing dimensions, of the respective elements in par. 0072 interpreted as a geometric model of each element of arm 21)
	a catalog of models for objects to be manipulated (see at least article database in par. 0074), and 
	a functional mapping of sensory data to configurations of the robot and the manipulators needed to manipulate the objects (see at least image processor using image data to generate information used in motion planning and motion control in par. 0061 interpreted as a functional mapping of sensory data to configurations of the robot and manipulators needed to manipulate the objects); 
	at least one hardware processor coupled with the database (see control device 10 serving as one or more processors and storing internal database 61 in par. 0059 and Fig. 2 with ) and 
	one or more software modules that, when executed by the at least one hardware processor (see at least grasp plan generator 54 and route calculator 56 in par. 0059 and Fig. 2), 
	receive sensory data from within a constrained space (see at least grasp plan generator acquiring information from the cameras in par. 0063 and the route calculator acquiring information form the cameras and laser range scanners in par. 0086), 
	identify objects in the constrained space based on the received sensory data and the catalog of models (see at least cameras recognizing objects in par. 0081), 

	determine a target pose for the joints and the manipulators based on the sensory data and the current and target configurations associated with the identified object (see at least route calculator calculating and selecting amongst position and pose candidates for placing the object in par. 0086), and 
	Oka does not appear to teach the following, but Diankov does teach: 
the models comprising a current configuration (see at least computed-generated models for recognizing the object in different poses and expected location/orientation for an object stored in master data for the object in col. 7 lines 26-26-38 ) and a target configuration (see at least placing the object at first and second model-orientations of the discretized object model in col. 10 line 64 to col. 11 line 10 and col. 12 lines 20-42 interpreted as the model having multiple target configuration options),
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Oka to incorporate the teachings of Diankov wherein object models include expected pickup  and target placement configurations for the location/orientation of the objects. The motivation to incorporate the teachings of Diankov would be to dynamically make adjustments to existing packing plans to correct for the difference between expected and real-time packing conditions (see col. 12 lines 13-39), which improves reliability.
	Oka and Diankov do not appear to explicitly teach the following, but Robertson does teach:
	compute joint space positions necessary to realize the target pose (see at least algorithm to find a new vector of joint angles that achieves a desired target end effector pose in par. 0178).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Oka as modified by Diankov to incorporate the teachings of Robertson wherein a vector of joint angles is computed to achieve the desired target pose of the robot. The motivation to incorporate the teachings of Robertson would be to reduce computation time of path planning (see par. 0178).
Regarding Claim 2, Oka as modified by Diankov and Robertson teaches the system of claim 1 (see Claim 1 analysis). Oka further teaches wherein the database is further configured to store a model of the constrained space (see at least internal database 61 also containing an environment database in par. 0071 and environment database storing workbench information and surrounding information representing an operational range of the robot and surrounding obstacles in par. 0076).
Regarding Claim 3,  Oka as modified by Diankov and Robertson teaches the system of claim 1 (see Claim 1 analysis),
Oka and Diankov do not appear to explicitly teach the following, but Robertson does teach wherein the software module is further configured, when executed by the hardware to use inverse kinematics algorithms, via analytical solutions or numerical approaches, to compute the target pose (see at least determining configurations corresponding to the target pose using inverse kinematic algorithms in par. 0180).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Oka as modified by Diankov to incorporate the teachings of Robertson wherein inverse kinematic algorithms are used to determine the target pose The motivation to incorporate the teachings of Robertson would be to reduce computation time of path planning (see par. 0178).
Regarding Claim 4, Oka as modified by Diankov and Robertson teaches the system of claim 1 (see Claim 1 analysis). Oka further teaches wherein the sensory data comprises images from within the combined space (see at least cameras 32a and 32b taking images of the surroundings of the robot in par. 0053-0054 )
Regarding Claim 5, Oka as modified by Diankov and Robertson teaches the system of claim 1 (see Claim 1 analysis). Oka does not appear to teach the following, but Diankov does teach: wherein the sensory data from one or more radio/electromagnetic sensors (see at least the sensors being radars in col. 8 lines 44-48)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Oka to incorporate the teachings of Diankov wherein sensor data is collected using radars. The motivation to incorporate the teachings of Diankov would be to enable detection of the distance to objects in the surrounding environment (see col. 8 lines 44-48) and dynamically make adjustments to existing packing plans to correct for the difference between expected and real-time packing conditions (see col. 12 lines 13-39), which improves reliability
Regarding Claim 6, Oka as modified by Diankov and Robertson teaches the system of claim 1 (see Claim 1 analysis). Oka further teaches wherein the robot further comprises at least one position sensor, and wherein the sensory data comprises data from the at least one position sensor (see at least rotation sensors in each joint motor interpreted as position sensors).
Regarding Claim 7. Oka as modified by Diankov and Robertson teaches the system of claim 1 (see Claim 1 analysis). Oka further teaches wherein the software module is further configured, when executed by the hardware determine paths for the robot and the manipulators that do not result in contact with anything within the confined space (see at least determining a moving route that avoids collision with obstacles in par. 0063).

	Regarding Claim 8, Oka as modified by Diankov and Robertson teaches The system of claim 7 (see Claim 7 analysis), the system of Claim 1 (see Claim 1 analysis). 	Oka further teaches  wherein the software module is further configured, when executed by the hardware to determine a time-indexed trajectory of the robot and the manipulators that specifies position and derivatives for the robot, the manipulators, and the identified object (see at least calculating moving routes for position and speed in each part of the moving route for moving the grasped object in par. 0066, see also the route calculator calculating the movement route including via points in par. 0086 interpreted as a time-indexed trajectory, the movement route and speeds for the robot are interpreted to be for the robot, manipulators and the identified object that is being held by the robot).
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Leon et al (US 20190321974) discloses an apparatus and methods for object manipulation via optimization of an action sequence to bring a set of objects from an initial configuration to a goal configuration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN M KATZ whose telephone number is (571)272-2776. The examiner can normally be reached Mon-Thurs. 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.K./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664